85114: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33143: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85114


Short Caption:IN RE: DISCIPLINE OF DAVID B. SANDERSCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/07/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantDavid B. Sanders
					In Proper Person
				


RespondentState Bar of NevadaShain G. Manuele
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/15/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/03/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


08/03/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I - II. (SC).22-24346




08/03/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-24349




09/07/2022Case Status UpdateSubmitted for Decision. (SC).


10/21/2022Order/Dispositional BarFiled Order of Suspension. "We suspend attorney David B. Sanders from the practice of law in Nevada for one year commencing from the date of this order." fn3 [The Honorable Abbi Silver having retired, this matter was decided by a six-justice court.] En Banc. (SC).22-33143




10/21/2022Notice/IncomingFiled Notice to the Courts No. 85114. (SC)22-33191





Combined Case View